Name: 2003/32/EC: Decision of the European Parliament and of the Council of 21 November 2002 on the mobilisation of the EU Solidarity Fund according to point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund, supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure
 Type: Decision
 Subject Matter: deterioration of the environment;  EU institutions and European civil service;  budget;  EU finance
 Date Published: 2003-01-16

 Avis juridique important|32003D00322003/32/EC: Decision of the European Parliament and of the Council of 21 November 2002 on the mobilisation of the EU Solidarity Fund according to point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund, supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure Official Journal L 011 , 16/01/2003 P. 0026 - 0026Decision of the European Parliament and of the Councilof 21 November 2002on the mobilisation of the EU Solidarity Fund according to point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund, supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure(2003/32/EC)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund, supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure(1), and in particular point 3 thereof,Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund(2),Having regard to the proposal from the Commission,Whereas:(1) Following the disastrous floods which occurred in August and September 2002 in some Member States and candidate countries whose accession to the European Union is currently under negotiation, the European Union has decided to create a European Union Solidarity Fund (EUSF) to face disasters.(2) The Interinstitutional Agreement of 7 November 2002 allows the mobilisation of the Fund within the annual ceiling of EUR 1 billion.(3) Regulation (EC) No 2012/2002 contains a specific provision whereby the Fund may retroactively be mobilised for disasters since August this year.(4) The countries concerned have transmitted to the Commission their estimate of the damages caused by the August and September 2002 floods,HAVE ADOPTED THIS DECISION:Article 1For the general budget of the European Union for the financial year 2002, the EU Solidarity Fund shall be mobilised to provide the sum of EUR 728 million in commitment appropriations.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Strasbourg, 21 November 2002.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ C 283, 20.11.2002, p. 1.(2) OJ L 311, 14.11.2002, p. 3.